George. A. Brenner, S.
The Administrator will be authorized to compromise the cause of action for wrongful death for the *309amount proposed, and attorneys’ fees will be allowed in the amount requested. So far as appears, there was no conscious pain or suffering by decedent during the short interval of time which elapsed between the time of the accident and the death of decedent. Accordingly, the Administrator will be authorized to execute a general release with respect to any possible cause of action for personal injuries as well as for the cause of action for wrongful death. The absence of proof of any conscious pain and suffering requires that the entire proceeds of such compromise shall be allocated to the cause of action for wrongful death.
The amount of such attorneys’ fees, and the reasonable funeral expenses of decedent hereby allowed in the amount set forth in schedule D-l of the account, shall be deducted from the proceeds of the death action, and the net proceeds of such recovery after deducting the commissions allowable under section 133 of the Decedent Estate Law shall be distributed equally between the two surviving children of decedent.
Insofar as related to the proceeds of such compromise the decree shall provide for payment by the defendant or his insurance carrier , of the respective amounts hereby allowed and of the net distributive shares direct to the persons entitled thereto as hereinabove determined.
Settle decree.